UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the transition period from to Commission file number000-23740 INNOTRAC CORPORATION (Exact name of registrant as specified in its charter) Georgia 58-1592285 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 6465 East Johns Creek, Georgia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (678) 584-4000 Registrant’s Former Address: 6655 Sugarloaf Parkway, Duluth, GA 30097 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x Noo Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b-2 of the Act) Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Outstanding at May 7, 2010 Common Stock $.10 par value per share (1) 12,334,804 Shares (1) 12,334,804 shares does not include 525,956 restricted shares which are issued but not outstanding. INNOTRAC CORPORATION INDEX Page Part I.Financial Information Item 1. Financial Statements: 2 Condensed Balance Sheets at March 31, 2010 (Unaudited) and December 31, 2009 3 Condensed Statements of Operations for the Three Months Ended March 31, 2010 and 2009 (Unaudited) 4 Condensed Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 (Unaudited) 5 Notes to Condensed Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risks 21 Item 4. Controls and Procedures 21 Part II.Other Information Item 5. Exhibits 22 Signatures 23 1 Part I – Financial Information Item 1 – Financial Statements The following condensed financial statements of Innotrac Corporation, a Georgia corporation (“Innotrac” or the “Company”), have been prepared in accordance with the instructions to Form 10-Q and, therefore, omit or condense certain footnotes and other information normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments are of a normal and recurring nature, except those specified as otherwise, and include those necessary for a fair presentation of the financial information for the interim periods reported.Results of operations for the three months ended March 31, 2010 are not necessarily indicative of the results for the entire year ending December 31, 2010.These financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Company’s 2009 Annual Report on Form 10-K, which is available on our website at www.innotrac.com. 2 INNOTRAC CORPORATION CONDENSED BALANCE SHEETS (in thousands, except share data) March 31, 2010 December 31, 2009 (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable (net of allowance for doubtful accounts of $118 at March 31, 2010 and $172 at December 31, 2009) Inventories, net Prepaid expenses and other Total current assets Property and equipment: Rental equipment Computer software and equipment Furniture, fixtures and leasehold improvements Less accumulated depreciation and amortization (33,513 ) (32,733 ) Other assets, net Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Line of credit - - Accrued salaries Accrued expenses and other Total current liabilities Noncurrent liabilities: Deferred compensation Equipment lease payable Other noncurrent liabilities Total noncurrent liabilities Commitments and contingencies (see Note 5) Shareholders’ equity: Preferred stock: 10,000,000 shares authorized, $0.10 par value, no shares issued or outstanding - - Common stock: 50,000,000 shares authorized, $0.10 par value, 12,860,759 issued and 12,334,804 shares outstanding at March 31, 2010 12,600,759 issued and 12,334,804 shares outstanding at December 31, 2009 Additional paid-in capital Accumulated deficit (44,882 ) (43,909 ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to condensed financial statements. 3 Financial Statements-Continued INNOTRAC CORPORATION CONDENSED STATEMENTS OF OPERATIONS For the Three Months Ended March 31, 2010 and 2009 (in thousands, except per share amounts) Three Months Ended March 31, (unaudited) (unaudited) Service revenues $ $ Freight revenues Total revenues Cost of service revenues Freight expense Selling, general and administrative expenses Depreciation and amortization Total operating expenses Operating (loss) income (934 ) Other expense: Interest expense 39 Total other expense 39 (Loss) Income before income taxes (973 ) Income taxes - - Net (loss) income $ ) $ (Loss) income per share: Basic $ ) $ Diluted $ ) $ Weighted average shares outstanding: Basic Diluted See notes to condensed financial statements. 4 Financial Statements-Continued INNOTRAC CORPORATION CONDENSED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, 2010 and 2009 (in thousands) Three Months Ended March 31, (unaudited) (unaudited) Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation and amortization Provision for bad debts (48 ) (41 ) Loss on disposal of fixed assets 1 - Stock compensation expense-stock options (5 ) 11 Stock compensation expense-restricted stock 19 19 Decrease in other long-term assets 12 - Increase in other long-term liabilities 5 Changes in operating assets and liabilities: Decrease in accounts receivable, gross (Increase) decrease in inventory (880 ) Decrease (increase) in prepaid expenses and other (160 ) Decrease in accounts payable (542 ) (3,669 ) (Decrease) increase in accrued expenses and other (24 ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures (285 ) (268 ) Net change in noncurrent assets and liabilities (8
